DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
	Claim 2 recites “wherein each of the first and second needle channels is configured to receive a needle and to align the needle with a suture slot of a respective one of the wings.” (emphasis added). It would be clearer if claim 2 is amended to read “wherein each of the first and second needle channels is configured to receive a needle and to align the needle with [[a]]the suture slot of a respective one of the wings.” which is referred back to a suture slot in last paragraph of claim 1.
Claim 10 recites “wherein the first suture channel extends along the second plane and is offset from the central longitudinal axis proximal of the third and fourth needle apertures.” Claim 11, which is dependent on claim 10 recites “wherein a segment of the first suture channel extends along the central longitudinal axis distal of the third and fourth needle apertures.” Fig. 4 shows the first suture channel 82 has one segment proximal of the third and fourth needle apertures 34 and another segment distal of the third and fourth needle apertures 34. Therefore, it would be clearer if claims 10 and 11 are amended to read “wherein a segment of the first suture channel extends along the second plane and is offset from the central longitudinal axis proximal of the third and fourth needle apertures.” and wherein another segment of the first suture channel extends along the central longitudinal axis distal of the third and fourth needle apertures.” Respectively.

Allowable Subject Matter
Claims 1-20 are allowed.
Shafi et al. (US 2008/00334459, which is cited in the IDS), which is best prior art, discloses a port site closure system (Figs. 1A, 1B, 2A-5) comprising: 
a needle 13 (Fig. 5); 
a suture 9 having first and second ends 22 (Fig. 3D); and 
a port site closure instrument (Fig. 1A and 1B) including: 
a body 5 (Fig. 1B) defining a central longitudinal axis, a first plane (an imaginary plane extends through longitudinal axis of body 5 and slots on wings 8, as shown in Fig. 3B), and a second plane perpendicular to the first plane, the first and second planes intersecting along the central longitudinal axis, the body having: 
a proximal portion defining a first needle aperture, and a second needle aperture, the first and second needle apertures offset from the central longitudinal axis (Fig. 1B shows proximal end of element 5 has two apertures for receiving needles 13); a central portion defining a third needle aperture and a fourth needle aperture (Fig. 3C), a first needle channel defined through the body communicating the third needle aperture with the first needle aperture, a second needle channel defined through the body communicating the fourth needle aperture with the second needle aperture, the first and second needle channels 
Shafi fails to discloses a first proximal suture aperture in the proximal portion and a distal portion defining distal suture apertures in the first plane on opposite sides of the central portion, a first suture channel defined by the body communicating the distal suture apertures with the first proximal suture aperture; and the suture passing through the first suture channel exiting one of the distal suture apertures.

Stone (US 2013/0012962, which is cited in the IDS) discloses a device for repairing a meniscal tear (title), which is a non-analogous art, comprising: 
two needles 32 and 34 (Figs. 1A and 3A); 
a suture 48 having first and second ends 54 (Fig. 3A); and 

a proximal portion defining a first needle aperture, and a second needle aperture, the first and second needle apertures offset from the central longitudinal axis (Fig. 1B shows proximal end of element 5 has two apertures for receiving needles 13); a central portion defining a third needle aperture and a fourth needle aperture (near lead lines 32 and 34 as shown in Fig. 1A); a distal portion (bone piercing tip 26) defining two distal suture apertures (Fig. 2A) in the first plane; a pair of wings 28 and 30 pivotally supported by the distal portion of the body, the pair of wings pivotable relative to one another between an open position and a closed position, an outer surface of each of the wings defining a suture slot 40 (Fig. 2A) positioned along the first plane, the suture passing through the first suture channel (one common lumen of shaft 14 as shown in Fig. 2A), exiting the distal suture apertures, and disposed within the suture slot of each of the wings such that the suture is aligned with a respective one of the first and second needle channels. 

Again referring to Stone and Shafi references, Examiner notes that Stone completely silent about the design intent of two suture apertures 36. Furthermore, one of ordinary skill in the art would understand the security of the suture 9 of Shafi is 

Referring to claim 1, there is no art of record alone or in combination that teaches of a port site closure instrument that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of a proximal portion defining a first proximal suture aperture, and a distal portion defining distal suture apertures in the first plane on opposite sides of the central portion, a first suture channel defined by the body communicating the distal suture apertures with the first proximal suture aperture.

Referring to claim 14, there is no art of record alone or in combination that teaches of a port site closure instrument that includes the combination of recited limitations in claim 14. The art of record alone or in combination did not teach the recited limitations of a proximal portion defining a first proximal suture aperture and a distal portion defining distal suture apertures in the first plane on opposite sides of the central portion, a first suture channel defined by the body communicating the distal suture apertures with the first proximal suture aperture.

Referring to claim 17, there is no art of record alone or in combination that teaches of method of closing an incision in tissue of a patient that includes the 

Conclusion
This application is in condition for allowance except for the following formal matters: objection to claims 2 and 10-11 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN V NGUYEN/Primary Examiner, Art Unit 3771